
	
		II
		112th CONGRESS
		1st Session
		S. 704
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2011
			Mr. Wyden (for himself,
			 Mr. Crapo, Mr.
			 Enzi, Ms. Cantwell,
			 Mr. Schumer, and
			 Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for duty-free treatment of certain
		  recreational performance outerwear, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United States Optimal Use of Trade to
			 Develop Outerwear and Outdoor Recreation Act or the
			 U.S. OUTDOOR
			 Act.
		2.FindingsCongress finds the following:
			(1)The outdoor
			 industry contributes $730,000,000,000 to the United States economy
			 annually.
			(2)Outdoor activities
			 are vitally important to the health and well-being of the people of the United
			 States.
			(3)Duty rates on
			 recreational performance apparel are among the highest duty rates imposed by
			 the United States Government, with duties on some recreational performance
			 apparel as high as 28.2 percent.
			(4)The duties
			 currently imposed by the United States on recreational performance apparel were
			 set in an era during which high rates of duty were intended to protect the
			 production of other apparel in the United States, and before the technologies
			 and innovations that create today's recreational performance apparel industry
			 were developed.
			(5)In July 2007, the
			 United States International Trade Commission confirmed in USITC Publication
			 3937 that recreational performance apparel produced in the United States makes
			 up less than 1 percent of the total recreational performance apparel market and
			 therefore concluded that there is no commercially viable production of
			 recreational performance apparel in the United States.
			(6)On November 1,
			 2005, the Committee for the Implementation of Textile Agreements confirmed in
			 the Federal Register that imports of certain recreational performance apparel
			 do not contribute to domestic market disruption or adversely affect United
			 States textile and apparel producers (70 Fed. Reg. 65889).
			(7)The elimination of
			 duties on the importation of certain recreational performance apparel would
			 provide an economic benefit to United States consumers of outdoor products and
			 would promote increased participation in healthy and active lifestyles.
			3.Knit apparel and
			 accessories
			(a)DefinitionsThe
			 Additional U.S. Note to Chapter 61 of the Harmonized Tariff Schedule of the
			 United States is amended—
				(1)in the heading, by
			 striking Additional U.S. Note and inserting Additional
			 U.S. Notes; and
				(2)by adding at the
			 end the following new notes:
					
						2.(a)For purposes of this chapter, the term
				recreational performance outerwear means trousers (including, but
				not limited to, paddling pants, ski or snowboard pants, and ski or snowboard
				pants intended for sale as parts of ski-suits), coveralls and bib overalls, and
				jackets (including, but not limited to, full zip jackets, paddling jackets, ski
				jackets, and ski jackets intended for sale as parts of ski-suits),
				windbreakers, and similar articles (including padded, sleeveless jackets)
				composed of knit fabrics of cotton, wool, hemp, bamboo, silk, or manmade fiber,
				or a combination of such fibers, that are either water-resistant or visibly
				coated, or both, with critically sealed seams, and with 5 or more of the
				following features:
							(i)Insulation for cold weather protection.
							(ii)Pockets, at least one of which has a zippered,
				hook and loop, or other type of closure.
							(iii)Elastic, drawcord, or other means of
				tightening around the waist or leg hems, including hidden leg sleeves with a
				means of tightening at the ankle for trousers and tightening around the waist
				or bottom hem for jackets.
							(iv)Venting, not including grommet(s).
							(v)Articulated elbows or knees.
							(vi)Reinforcement in one of the following areas: the
				elbows, shoulders, seat, knees, ankles, or cuffs.
							(vii)Weatherproof closure at the waist or
				front.
							(viii)Multi-adjustable hood or adjustable
				collar.
							(ix)Adjustable powder skirt, inner protective skirt,
				or adjustable inner protective cuff at sleeve hem.
							(x)Construction at the arm gusset that utilizes
				fabric, design, or patterning to allow radial arm movement.
							(xi)Odor control technology.
							The term
				recreational performance outerwear does not include occupational
				outerwear or garments with an outer surface of looped pile.(b)For purposes of this Note, the following terms
				have the following meanings:
							(i)The term water-resistant means that a
				garment must have a water resistance (see ASTM designations D 3779–81 and D
				7017) such that, under a head pressure of 600 millimeters, not more than 1.0
				gram of water penetrates after two minutes when tested in accordance with the
				current version of AATCC Test Method 35. The water resistance of the garment is
				the result of a rubber or plastics application to the outer shell, lining, or
				inner lining.
							(ii)The term visibly coated refers to
				fabric that is impregnated, coated, covered, or laminated with plastics, such
				as fabrics described in Note 2 to chapter 59.
							(iii)The term sealed seams means seams
				that have been covered by means of taping, gluing, bonding, cementing, fusing,
				welding, or a similar process so that water cannot pass through the seams when
				tested in accordance with the current version of AATCC Test Method 35.
							(iv)The term critically sealed seams
				means—
								(A)for jackets, sealed seams that are sealed at the
				front and back yokes, or at the shoulders, arm holes, or both, where
				applicable; and
								(B)for trousers, sealed seams that are sealed at the
				front (up to the zipper or other means of closure) and back rise.
								(v)The term insulation for cold weather
				protection means insulation with either synthetic fill, down, a
				laminated thermal backing, or other lining for thermal protection from cold
				weather.
							(vi)The term venting refers to
				closeable or permanent constructed openings in a garment (excluding front,
				primary zipper closures and grommet(s)) to allow increased expulsion of
				built-up heat during outdoor activities. In a jacket, such openings are often
				positioned on the underarm seam of a garment but may also be placed along other
				seams in the front or back of a garment. In trousers, such openings are often
				positioned on the inner or outer leg seams of a garment but may also be placed
				along other seams in the front or back of a garment.
							(vii)The term articulated elbows or
				knees refers to the construction of a sleeve (or pant leg) to allow
				improved mobility at the elbow (or knee) through the use of extra seams, darts,
				gussets, or other means.
							(viii)The term reinforcement refers
				to the use of a double layer of fabric or section(s) of fabric that is
				abrasion-resistant or otherwise more durable than the face fabric of the
				garment.
							(ix)The term weatherproof closure means
				a closure (including, but not limited to, laminated or coated zippers, storm
				flaps, or other weatherproof construction) that has been reinforced or
				engineered in a manner to reduce the penetration or absorption of moisture or
				air through an opening in the garment.
							(x)The term multi-adjustable hood or adjustable
				collar means a draw cord, adjustment tab, or elastic incorporated into
				the hood or collar construction to allow volume adjustments around a helmet,
				the crown of the head, neck, or face.
							(xi)The terms adjustable powder skirt
				and inner protective skirt refer to a partial lower inner lining
				with means of tightening around the waist for additional protection from the
				elements.
							(xii)The term arm gusset means
				construction at the arm of a gusset that utilizes an extra fabric piece in the
				under arm usually diamond- or triangular-shaped, design, or pattern to allow
				radial arm movement.
							(xiii)The term radial arm movement
				refers to unrestricted, 180-degree range of motion for the arm while wearing
				performance outerwear.
							(xiv)The term odor control technology
				means an additive in a fabric or garment capable of adsorbing, absorbing, or
				reacting with human odors, or effective in reducing odor-causing bacteria,
				including but not limited to activated carbon, silver, copper, or any
				combination thereof.
							(xv)The term occupational outerwear
				means outerwear garments, including uniforms, designed or marketed for use in
				the workplace or at a worksite to provide durable protection from cold or
				inclement weather and/or workplace hazards, such as fire, electrical, abrasion,
				or chemical hazards, or impacts, cuts, punctures, or similar hazards.
							3.For purposes of this chapter, the importer of record
				shall specify upon entry whether garments claimed as recreational performance
				outerwear have an outer surface that is water-resistant, visibly coated, or a
				combination thereof, and shall further enumerate the specific features that
				make the garments eligible to be classified as recreational performance
				outerwear.
						.
				(b)Tariff
			 classificationsChapter 61 of the Harmonized Tariff Schedule of
			 the United States is amended as follows:
				(1)By striking
			 subheading 6101.20.00 and inserting the following, with the article description
			 for subheading 6101.20 having the same degree of indentation as the article
			 description for subheading 6101.20.00 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6101.20Of cotton:
									
									6101.20.05Recreational performance
						outerwearFree50%
									
									6101.20.10Other15.9%Free (BH, CA, CL, IL, JO, MA, MX,
						OM, P, PE, SG) 8% (AU)50%
									
								
							
						.
				(2)By striking
			 subheadings 6101.30.10 through 6101.30.20 and inserting the following, with the
			 article description for subheading 6101.30.05 having the same degree of
			 indentation as the article description for subheading 6101.30.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6101.30.05Recreational
						performance outerwearFree35%
									
									Other:
									
									6101.30.10Containing 25 percent or more by
						weight of leather 5.6%Free (BH, CA, CL,
						IL, JO, MA, MX, OM, P, PE, SG) 5% (AU)35%
									
									6101.30.15Containing 23 percent or more by
						weight of wool or fine animal hair38.6¢/kg + 10%Free (BH, CA, CL,
						IL, JO, MA, MX, OM, P, PE, SG) 8% (AU)77.2¢/kg +
						54.5%
									
									6101.30.20Other28.2%Free (BH, CA, CL, IL, JO, MA, MX,
						OM, P, PE, SG) 8% (AU)72%
									
								
							
						.
				(3)By striking subheadings 6101.90.05 through
			 6101.90.90 and inserting the following, with the article description for
			 subheading 6101.90.01 having the same degree of indentation as the article
			 description for subheading 6101.90.05 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6101.90.01Recreational
						performance outerwearFree45%
									
									Other:
									
									6101.90.05Of wool or fine animal
						hair61.7¢/kg + 16%Free (BH, CA, CL, IL, JO, MA, MX,
						OM, P, PE, SG) 8% (AU)43.1¢/kg + 11.2%
						(OM)77.2¢/kg + 54.5%
									
									6101.90.10Containing 70 percent or more by
						weight of silk or silk waste0.9%Free (AU, BH, CA,
						CL, E, IL, J, JO, MA, MX, OM, P, PE, SG)45%
									
									6101.90.90Other5.7%Free (BH, CA, CL, E*, IL, JO, MA,
						MX, OM, P, PE, SG) 5.1% (AU)45%
									
								
							
						.
				(4)By striking
			 subheading 6102.10.00 and inserting the following, with the article description
			 for subheading 6102.10 having the same degree of indentation as the article
			 description for subheading 6102.10.00 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6102.10Of wool or fine animal hair:
									
									6102.10.05Recreational performance
						outerwearFree68.3¢/kg +
						54.5%
									
									6102.10.10Other55.9¢/kg +
						16.4%Free (BH, CA, CL, IL, JO, MA, MX, P, PE, SG) 8% (AU)
						39.1¢/kg + 11.4% (OM)68.3¢/kg +
						54.5%
									
								
							
						.
				(5)By striking
			 subheading 6102.20.00 and inserting the following, with the article description
			 for subheading 6102.20 having the same degree of indentation as the article
			 description for subheading 6102.20.00 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6102.20Of cotton:
									
									6102.20.05Recreational
						performance outerwearFree 50%
									
									6102.20.10Other15.9%Free (BH, CA, CL, IL, JO, MA, MX,
						OM, P, PE, SG) 8% (AU)50%
									
								
							
						.
				(6)By striking subheadings 6102.30.05 through
			 6102.30.20 and inserting the following, with the article description for
			 subheading 6102.30.01 having the same degree of indentation as the article
			 description for subheading 6102.30.05 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6102.30.01Recreational
						performance outerwearFree35%
									
									Other:
									
									6102.30.05Containing 25 percent or more by
						weight of leather5.3%Free (BH, CA, CL,
						IL, JO, MA, MX, OM, P, PE, SG) 4.7% (AU)35%
									
									6102.30.10Containing 23 percent or more by
						weight of wool or fine animal hair64.4¢/kg +
						18.8%Free (BH, CA, CL, IL, JO, MA, MX, OM, P, PE, SG) 8%
						(AU)68.3¢/kg + 54.5%
									
									6102.30.20Other28.2%Free (BH, CA, CL, IL, JO, MA, MX,
						OM, P, PE, SG) 8% (AU)72%
									
								
							
						.
				(7)By striking subheadings 6102.90.10 and
			 6102.90.90 and inserting the following, with the article description for
			 subheading 6102.90.05 having the same degree of indentation as the article
			 description for subheading 6102.90.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6102.90.05Recreational
						performance outerwearFree45%
									
									Other:
									
									6102.90.10Containing 70 percent or more by
						weight of silk or silk waste0.9%Free (AU, BH, CA,
						CL, E, IL, J, JO, MA, MX, OM, P, PE, SG)45%
									
									6102.90.90Other5.7%Free (BH, CA, CL, E*, IL, JO, MA,
						MX, OM, P, PE, SG) 5.1% (AU)45%
									
								
							
						.
				(8)By striking subheadings 6103.41.10 and
			 6103.41.20 and inserting the following, with the article description for
			 subheading 6103.41.05 having the same degree of indentation as the article
			 description for subheading 6103.41.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6103.41.05 Recreational
						performance outerwearFree77.2¢/kg + 54.5%
									
									Other:
									
									6103.41.10Trousers, breeches and
						shorts61.1¢/kg + 15.8%Free (BH, CA, CL, IL, JO, MA, MX,
						P, PE, SG) 8% (AU) 42.7¢/kg + 11% (OM)77.2¢/kg +
						54.5%
									
									6103.41.20Bib and brace
						overalls13.6%Free (BH, CA, CL, IL, JO, MA, MX,
						P, PE, SG) 8% (AU) 9.5% (OM)54.5%
									
								
							
						.
				(9)By striking subheadings 6103.42.10 and
			 6103.42.20 and inserting the following, with the article description for
			 subheading 6103.42.05 having the same degree of indentation as the article
			 description for subheading 6103.42.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									 6103.42.05Recreational
						performance outerwearFree45%
									
									Other:
									
									6103.42.10Trousers, breeches and
						shorts16.1%Free (BH, CA, CL, IL, JO, MA, MX,
						OM, P, PE, SG) 8% (AU)45%
									
									6103.42.20Bib and brace
						overalls10.3%Free (BH, CA, CL, IL, JO, MA, MX,
						OM, P, PE, SG) 8% (AU)90%
									
								
							
						.
				(10)By striking subheadings 6103.43.10 through
			 6103.43.20 and inserting the following, with the article description for
			 subheading 6103.43.05 having the same degree of indentation as the article
			 description for subheading 6103.43.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6103.43.05Recreational
						performance outerwear Free77.2¢/kg + 54.5%
									
									Other:
									
									Trousers, breeches and shorts:
									
									6103.43.10Containing 23 percent or more by
						weight of wool or fine animal hair58.5¢/kg +
						15.2%Free (BH, CA, CL, IL, JO, MA, MX, OM, P, PE, SG) 8%
						(AU)77.2¢/kg + 54.5%
									
									6103.43.15Other28.2%Free (BH, CA, CL, IL, JO, MA, MX,
						OM, P, PE, SG) 8% (AU)72%
									
									6103.43.20Bib and brace
						overalls14.9%Free (BH, CA, CL, IL, JO, MA, MX,
						OM, P, PE, SG) 8% (AU)72%
									
								
							
						.
				(11)By striking subheadings 6103.49 through
			 6103.49.80 and inserting the following, with the article description for
			 subheading 6103.49 having the same degree of indentation as the article
			 description for subheading 6103.49 (as in effect on the day before the date of
			 the enactment of this Act):
					
						
							
								
									6103.49Of other textile
						materials:
									
									Of artificial fibers:
									
									 6103.49.05Recreational performance
						outerwearFree72%
									
									Other:
									
									6103.49.10Trousers, breeches and
						shorts28.2%Free (BH, CA, CL, IL, JO, MA, MX,
						OM, P, PE, SG) 8% (AU)72%
									
									6103.49.20Bib and brace
						overalls13.6%Free (BH, CA, CL, IL, JO, MA, MX,
						OM, P, PE, SG) 8% (AU)72%
									
									6103.49.40Containing 70 percent or more by
						weight of silk or silk waste0.9%Free (AU, BH, CA,
						CL, E, IL, J, JO, MA, MX, OM, P, PE, SG)35%
									
									6103.49.80Other5.6%Free (BH, CA, CL, E*, IL, JO, MA,
						MX, OM, P, PE, SG) 5% (AU)35%
									
								
							
						.
				(12)By striking
			 subheading 6104.61.00 and inserting the following, with the article description
			 for subheading 6104.61 having the same degree of indentation as the article
			 description for subheading 6104.61.00 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6104.61Of wool and fine animal hair:
									
									6104.61.05Recreational performance
						outerwearFree54.5%
									
									6104.61.10Other14.9%Free (BH, CA, CL, IL, JO,MA, MX, P,
						PE, SG) 8% (AU) 10.4% (OM)54.5%
									
								
							
						.
				(13)By striking subheadings 6104.62.10 and
			 6104.62.20 and inserting the following, with the article description for
			 subheading 6104.62.05 having the same degree of indentation as the article
			 description for subheading 6104.62.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6104.62.05Recreational
						performance outerwearFree90%
									
									Other:
									
									6104.62.10Bib and brace
						overalls10.3%Free (BH, CA, CL, IL, JO, MX, OM,
						P, PE, SG) 8% (AU) See 9912.61.01– 9912.61.02
						(MA)90%
									
									6104.62.20Other14.9%Free (BH, CA, CL, JO, IL, MX, OM,
						P, PE, SG) 8% (AU) See 9912.61.01, 9912.61.03
						(MA)90%
									
								
							
						.
				(14)By striking subheadings 6104.63.10 through
			 6104.63.20 and inserting the following, with the article description for
			 subheading 6104.63.05 having the same degree of indentation as the article
			 description for subheading 6104.63.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6104.63.05Recreational
						performance outerwearFree72%
									
									Other:
									
									6104.63.10Bib and brace
						overalls14.9%Free (BH, CA, CL, IL, JO, MX, OM,
						P, PE, SG) 8% (AU) See 9912.61.05– 9912.61.06
						(MA)72%
									
									Other:
									
									6104.63.15Containing 23 percent or more by
						weight of wool or fine animal hair14.9%Free (BH, CA, CL,
						IL, JO, MX, OM, P, PE, SG) 8% (AU) See 9912.61.05–
						9912.61.06 (MA)54.5%
									
									6104.63.20Other28.2%Free (BH, CA, CL, IL, JO, MX, OM,
						P, PE, SG) 8% (AU) See 9912.61.05, 9912.61.07
						(MA)72%
									
								
							
						.
				(15)By striking subheadings 6104.69 through
			 6104.69.80 and inserting the following, with the article description for
			 subheading 6104.69 having the same degree of indentation as the article
			 description for subheading 6104.69 (as in effect on the day before the date of
			 the enactment of this Act):
					
						
							
								
									6104.69Of other textile
						materials:
									
									Of artificial fibers:
									
									 6104.69.05Recreational performance
						outerwearFree72%
									
									Other:
									
									6104.69.10Bib and brace
						overalls13.6%Free (BH, CA, CL, IL, JO, MA,
						MX,OM, P, PE, SG) 8% (AU)72%
									
									6104.69.20Trousers, breeches and
						shorts28.2%Free (BH, CA, CL, IL, JO, MA, MX,
						OM, P, PE, SG) 8% (AU)72%
									
									6104.69.40Containing 70 percent or more by
						weight of silk or silk waste0.9%Free (AU, BH, CA,
						CL, E, IL, J, JO, MA, MX, OM, P, PE, SG)60%
									
									6104.69.80Other5.6%Free (BH, CA, CL, E*, IL, JO, MA,
						MX, OM, P,PE, SG) 5% (AU)60%
									
								
							
						.
				(16)By striking subheadings 6112.20.10 and
			 6112.20.20 and inserting the following, with the article description for
			 subheading 6112.20.05 having the same degree of indentation as the article
			 description for subheading 6112.20.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6112.20.05 Recreational
						performance outerwearFree72%
									
									Other:
									
									6112.20.10Of man-made fibers28.2%Free (BH, CA, CL, IL, JO, MA, MX,
						OM, P, PE, SG) 8% (AU)72%
									
									6112.20.20Other8.3%Free (BH, CA, CL, E*, IL, JO, MA,
						MX,OM, P, PE, SG) 7.4% (AU)90%
									
								
							
						.
				(17)By striking subheadings 6113.00.10 and
			 6113.00.90 and inserting the following, with the article description for
			 subheading 6113.00.05 having the same degree of indentation as the article
			 description for subheading 6113.00.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6113.00.05Recreational
						performance outerwearFree65%
									
									Other:
									
									6113.00.10Having an outer surface
						impregnated, coated, covered, or laminated with rubber or plastics material
						which completely obscures the underlying fabric3.8%Free (AU, BH, CA, CL, E,IL, JO, MA,
						MX, OM, P, PE, SG)65%
									
									6113.00.90Other7.1%Free (AU, BH, CA, CL, E*, IL, JO,
						MA, MX, OM, P, PE, SG)65%
									
								
							
						.
				(18)By striking
			 subheading 6114.20.00 and inserting the following, with the article description
			 for subheading 6114.20 having the same degree of indentation as the article
			 description for subheading 6114.20.00 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6114.20Of cotton:
									
									6114.20.05Recreational performance
						outerwearFree90%
									
									6114.20.10Other10.8%Free (BH, CA, CL, IL, JO, MA, MX,
						P, PE, SG) 8% (AU) 4.3% (OM)90%
									
								
							
						.
				(19)By striking subheadings 6114.30.10 through
			 6114.30.30 and inserting the following, with the article description for
			 subheading 6114.30.05 having the same degree of indentation as the article
			 description for subheading 6114.30.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6114.30.05Recreational
						performance outerwearFree 90%
									
									Other:
									
									6114.30.10Tops28.2%Free (BH, CA, CL, IL, JO, MA,
						MX,OM, P, PE, SG) 8% (AU)90%
									
									6114.30.20Bodysuits and
						bodyshirts32%Free (BH, CA, CL, IL, JO, MA, MX,
						OM, P, PE, SG) 8% (AU)90%
									
									6114.30.30Other14.9%Free (BH, CA, CL, IL, JO, MA, MX,
						OM, P, PE, SG) 8% (AU)90%
									
								
							
						.
				(20)By striking subheadings 6114.90.05 through
			 6114.90.90 and inserting the following, with the article description for
			 subheading 6114.90.01 having the same degree of indentation as the article
			 description for subheading 6114.90.05 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6114.90.01Recreational
						performance outerwear Free90%
									
									Other:
									
									6114.90.05Of wool or fine animal
						hair12%Free (BH, CA, CL, IL, JO, MA, MX,
						P, PE, SG) 8% (AU) 8.4% (OM)90%
									
									6114.90.10Containing 70 percent or more by
						weight of silk or silk waste0.9%Free (AU, BH, CA,
						CL, E, IL, J, JO, MA, MX, OM, P, PE, SG)60%
									
									6114.90.90Other5.6%Free (BH, CA, CL, E*, IL, JO, MA,
						MX, OM, P, PE, SG) 5% (AU)60%
									
								
							
						.
				4.Apparel articles
			 and accessories of other materials, not knitted or crocheted
			(a)NotesThe
			 Additional U.S. Notes to chapter 62 of the Harmonized Tariff Schedule of the
			 United States are amended—
				(1)in Additional U.S.
			 Note 2, by striking For purposes of subheadings and all that
			 follows through 6211.20.15 and inserting For purposes of
			 this chapter; and
				(2)by adding at the
			 end the following new notes:
					
						3.(a)For purposes of this chapter, the term
				recreational performance outerwear means trousers (including, but
				not limited to, paddling pants, ski or snowboard pants, and ski or snowboard
				pants intended for sale as parts of ski-suits), coveralls and bib overalls, and
				jackets (including, but not limited to, full zip jackets, paddling jackets, ski
				jackets, and ski jackets intended for sale as parts of ski-suits),
				windbreakers, and similar articles (including padded, sleeveless jackets), the
				outer surface of which is composed of non-knit, non-crocheted fabrics of
				cotton, wool, hemp, bamboo, silk, or manmade fiber, or a combination of such
				fibers, that are water-resistant, visibly coated, or both, with critically
				sealed seams, and with 5 or more of the following options:
							(i)Insulation for cold weather protection.
							(ii)Pockets, at least one of which has a zippered,
				hook and loop, or other type of closure.
							(iii)Elastic, drawcord, or other means of
				tightening around the waist or leg hems, including hidden leg sleeves with a
				means of tightening at the ankle for trousers and tightening around the waist
				or bottom hem for jackets.
							(iv)Venting, not including grommet(s).
							(v)Articulated elbows or knees.
							(vi)Reinforcement in one of the following areas: the
				elbows, shoulders, seat, knees, ankles, or cuffs.
							(vii)Weatherproof closure at the waist or
				front.
							(viii)Multi-adjustable hood or adjustable
				collar.
							(ix)Adjustable powder skirt, inner protective skirt,
				or adjustable inner protective cuff at sleeve hem.
							(x)Construction at the arm gusset that utilizes
				fabric, design, or patterning to allow radial arm movement.
							(xi)Odor control technology.
							The term
				recreational performance outerwear does not include occupational
				outerwear.(b)For purposes of this Note, the following terms
				have the following meanings:
							(i)The term water-resistant means that a
				garment must have a water resistance (see ASTM designations D 3779–81 and D
				7017) such that, under a head pressure of 600 millimeters, not more than 1.0
				gram of water penetrates after two minutes when tested in accordance with the
				current version of AATCC Test Method 35. The water resistance of the garment is
				the result of a rubber or plastics application to the outer shell, lining, or
				inner lining.
							(ii)The term visibly coated refers to
				fabric that is impregnated, coated, covered, or laminated with plastics, such
				as fabrics described in Note 2 to chapter 59.
							(iii)The term sealed seams means seams
				that have been covered by means of taping, gluing, bonding, cementing, fusing,
				welding, or a similar process so that water cannot pass through the seams when
				tested in accordance with the current version of AATCC Test Method 35.
							(iv)The term critically sealed seams
				means seams’ that are sealed—
								(A)for jackets, at the front and back yokes, or at
				the shoulders, arm holes, or both, where applicable; and
								(B)for trousers, at the front (up to the zipper or
				other means of closure) and back rise.
								(v)The term insulation for cold weather
				protection means insulation with either synthetic fill, down, a
				laminated thermal backing, or other lining for thermal protection from cold
				weather.
							(vi)The term venting refers to
				closeable or permanent constructed openings in a garment (excluding front,
				primary zipper closures and grommet(s)) to allow increased expulsion of
				built-up heat during outdoor activities. In a jacket, such openings are often
				positioned on the underarm seam of a garment but may also be placed along other
				seams in the front or back of a garment. In trousers, such openings are often
				positioned on the inner or outer leg seams of a garment but may also be placed
				along other seams in the front or back of a garment.
							(vii)The term articulated elbows or
				knees refers to the construction of a sleeve (or pant leg) to allow
				improved mobility at the elbow (or knee) through the use of extra seams, darts,
				gussets, or other means.
							(viii)The term reinforcement refers
				to the use of a double layer of fabric or section(s) of fabric that is
				abrasion-resistant or otherwise more durable than the face fabric of the
				garment.
							(ix)The term weatherproof closure means
				a closure (including, but not limited to, laminated or coated zippers, storm
				flaps, or other weatherproof construction) that has been reinforced or
				engineered in a manner to reduce the penetration or absorption of moisture or
				air through an opening in the garment.
							(x)The term multi-adjustable hood or adjustable
				collar means a draw cord, adjustment tab, or elastic incorporated into
				the hood or collar construction to allow volume adjustments around a helmet,
				the crown of the head, neck, or face.
							(xi)The terms adjustable powder skirt
				and inner protective skirt refer to a partial lower inner lining
				with means of tightening around the waist for additional protection from the
				elements.
							(xii)The term arm gusset means
				construction at the arm of a gusset that utilizes an extra fabric piece in the
				under arm usually diamond- or triangular-shaped, design, or pattern to allow
				radial arm movement.
							(xiii)The term radial arm movement
				refers to unrestricted, 180-degree range of motion for the arm while wearing
				performance outerwear.
							(xiv)The term odor control technology
				means an additive in a fabric or garment capable of adsorbing, absorbing, or
				reacting with human odors, or effective in reducing odor-causing bacteria,
				including but not limited to activated carbon, silver, copper, or any
				combination thereof.
							(xv)The term occupational outerwear
				means outerwear garments, including uniforms, designed or marketed for use in
				the workplace or at a worksite to provide durable protection from cold or
				inclement weather and/or workplace hazards, such as fire, electrical, abrasion,
				or chemical hazards, or impacts, cuts, punctures, or similar hazards.
							4.For purposes of this chapter, the importer of record
				shall specify upon entry whether garments claimed as recreational
				performance outerwear have an outer surface that is water-resistant,
				visibly coated, or a combination thereof, and shall further enumerate the
				specific features that make the garments eligible to be classified as
				recreational performance
				outerwear.
						.
				(b)Tariff
			 classificationsChapter 62 of the Harmonized Tariff Schedule of
			 the United States is amended as follows:
				(1)By striking
			 subheading 6201.11.00 and inserting the following, with the article description
			 for subheading 6201.11 having the same degree of indentation as the article
			 description for subheading 6201.11.00 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6201.11 Of wool or fine animal hair:
									
									6201.11.05Recreational performance
						outerwearFree52.9¢/kg +
						58.5%
									
									6201.11.10Other41¢/kg +
						16.3%Free (BH, CA, CL, IL, JO, MA, MX, P, PE, SG) 8%
						(AU) 28.7¢/kg + 11.4% (OM) 52.9¢/kg +
						58.5%
									
								
							
						.
				(2)By striking
			 subheadings 6201.12.10 and 6201.12.20 and inserting the following, with the
			 article description for subheading 6201.12.05 having the same degree of
			 indentation as the article description for subheading 6201.12.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6201.12.05Recreational performance outerwearFree60%
									
									Other:
									
									6201.12.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down 4.4%Free (BH,
						CA, CL, IL, JO, MA, MX, OM, P, PE, SG) 3.9% (AU)60%
									
									6201.12.20Other9.4%Free (BH, CA, CL, IL, JO, MA, MX,
						OM, P, PE, SG) 8% (AU)90%
									
								
							
						.
				(3)By striking
			 subheadings 6201.13.10 through 6201.13.40 and inserting the following, with the
			 article description for subheading 6201.13.05 having the same degree of
			 indentation as the article description for subheading 6201.13.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6201.13.05Recreational performance outerwearFree60%
									
									Other:
									
									6201.13.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down 4.4%Free (BH,
						CA, CL, IL, JO, MX, OM, P, PE, SG)0.4% (MA) 3.9%
						(AU)60%
									
									Other:
									
									6201.13.30Containing 36 percent or more by
						weight of wool or fine animal hair49.7¢/kg +
						19.7%Free (BH, CA, CL, IL, JO, MA, MX, OM, P, PE,
						SG) 8% (AU)52.9¢/kg +
						58.5%
									
									6201.13.40Other27.7%Free (BH, CA, CL, IL, JO, MA, MX,
						OM, P, PE, SG) 8% (AU)90%
									
								
							
						.
				(4)By striking
			 subheadings 6201.19.10 and 6201.19.90 and inserting the following, with the
			 article description for subheading 6201.19.05 having the same degree of
			 indentation as the article description for subheading 6201.19.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6201.19.05Recreational performance outerwearFree35%
									
									Other:
									
									6201.19.10Containing 70 percent or more by
						weight of silk or silk waste Free35%
									
									6201.19.90Other2.8%Free (AU, BH, CA, CL, E*, IL, JO,
						MA, MX, OM, P, PE, SG)35%
									
								
							
						.
				(5)By striking subheadings 6201.91.10 and
			 6201.91.20 and inserting the following, with the article description for
			 subheading 6201.91.05 having the same degree of indentation as the article
			 description for subheading 6201.91.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6201.91.05Recreational performance outerwearFree58.5%
									
									Other:
									
									6201.91.10Padded, sleeveless jackets
						8.5%Free (BH, CA, CL, IL, JO,
						MA, MX, P, PE, SG) 7.6% (AU) 5.9% (OM)58.5%
									
									6201.91.20Other49.7¢/kg +
						19.7%Free (BH, CA, CL, IL, JO, MA, MX, P, PE, SG) 8% (AU)
						34.7¢/kg + 13.7% (OM)52.9¢/kg +
						58.5%
									
								
							
						.
				(6)By striking subheadings 6201.92.10 through
			 6201.92.20 and inserting the following, with the article description for
			 subheading 6201.92.05 having the same degree of indentation as the article
			 description for subheading 6201.92.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6201.92.05Recreational performance outerwearFree60%
									
									Other:
									
									6201.92.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down 4.4%Free (BH,
						CA, CL, IL, JO, MX, OM, P, PE, SG) 3.9% (AU) See
						9912.62.00– 9912.62.01 (MA)60%
									
									Other:
									
									6201.92.15Water resistant6.2%Free (BH, CA, CL, IL, JO, MX, OM, P, PE, SG) 5.5%
						(AU) See 9912.62.00, 9912.62.02 (MA)37.5%
									
									6201.92.20Other9.4%Free (BH, CA, CL, IL, JO, MX, OM,
						P, PE, SG) 8% (AU) See 9912.62.00, 9912.62.03
						(MA)90%
									
								
							
						.
				(7)By striking subheadings 6201.93.10 through
			 6201.93.35 and inserting the following, with the article description for
			 subheading 6201.93.05 having the same degree of indentation as the article
			 description for subheading 6201.93.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6201.93.05Recreational performance outerwearFree60%
									
									Other:
									
									6201.93.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down 4.4%Free (BH,
						CA, CL,IL, JO, MX, OM, P, PE, SG) 3.9% (AU) See
						9912.62.04– 9912.62.05 (MA)60%
									
									Other:
									
									6201.93.20Padded, sleveless
						jackets14.9%Free (BH, CA, CL, IL, JO,
						MX, OM, P, PE, SG) 8% (AU) See 9912.62.04, 9912.62.06
						(MA)76%
									
									Other:
									
									6201.93.25Containing 36 percent or more by
						weght of wool or fine animal hair49.5¢/kg +
						19.6%Free (BH, CA, CL, IL, JO, MX, OM, P, PE,
						SG) 8% (AU) See 9912.62.04, 9912.62.07
						(MA)52.9¢/kg + 58.5%
									
									Other:
									
									6201.93.30Water resistant 7.1%Free
						(BH,CA, CL, IL, JO, MX, OM, P, PE, SG) 6.3% (AU) See
						9912.62.04, 9912.62.08 (MA)65%
									
									6201.93.35Other27.7%Free (BH, CA, CL, IL, JO, MX, OM,
						P, PE, SG) 8% (AU) See 9912.62.04, 9912.62.09
						(MA)90%
									
								
							
						.
				(8)By striking subheadings 6201.99.10 and
			 6201.99.90 and inserting the following, with the article description for
			 subheading 6201.99.05 having the same degree of indentation as the article
			 description for subheading 6201.99.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6201.99.05Recreational performance outerwearFree35%
									
									Other:
									
									6201.99.10Containing 70 percent or more by
						weight of silk or silk wasteFree35%
									
									6201.99.90Other4.2%Free (BH, CA, CL, E*, IL, JO, MA,
						MX, OM, P, PE, SG)3.7% (AU)35%
									
								
							
						.
				(9)By striking
			 subheading 6202.11.00 and inserting the following, with the article description
			 for subheading 6202.11 having the same degree of indentation as the article
			 description for subheading 6202.11.00 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6202.11Of wool or fine animal hair:
									
									6202.11.05Recreational performance outerwear
						Free46.3¢/kg +
						58.5%
									
									6202.11.10Other41¢/kg +
						16.3%Free (BH, CA, CL, IL, JO, MA, MX, P, PE, SG) 8%
						(AU) 28.7¢/kg + 11.4% (OM) 46.3¢/kg +
						58.5%
									
								
							
						.
				(10)By striking subheadings 6202.12.10 and
			 6202.12.20 and inserting the following, with the article description for
			 subheading 6202.12.05 having the same degree of indentation as the article
			 description for subheading 6202.12.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6202.12.05Recreational performance outerwearFree60%
									
									Other:
									
									6202.12.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down 4.4%Free (BH,
						CA, CL, IL, JO, MA, MX, OM, P, PE, SG)3.9% (AU)60%
									
									6202.12.20Other8.9%Free (BH, CA, CL, IL, JO, MX, OM,
						P, PE, SG)1.8% (MA)8% (AU)90%
									
								
							
						.
				(11)By striking subheadings 6202.13.10 through
			 6202.13.40 and inserting the following, with the article description for
			 subheading 6202.13.05 having the same degree of indentation as the article
			 description for subheading 6202.13.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6202.13.05Recreational performance outerwearFree60%
									
									Other:
									
									6202.13.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down 4.4%Free (BH,
						CA, CL, IL, JO, MA, MX, OM, P, PE, SG)3.9% (AU)60%
									
									Other:
									
									6202.13.30Containing 36 percent or more by
						weight of wool or fine animal hair43.5¢/kg +
						19.7%Free (BH, CA, CL, IL, JO, MA, MX, OM, P, PE,
						SG) 8% (AU)46.3¢/kg +
						58.5%
									
									6202.13.40Other27.7%Free (BH, CA, CL, IL, JO, MA,
						MX,OM, P, PE, SG) 8% (AU)90%
									
								
							
						.
				(12)By striking subheadings 6202.19.10 and
			 6202.19.90 and inserting the following, with the article description for
			 subheading 6202.19.05 having the same degree of indentation as the article
			 description for subheading 6202.19.10 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6202.19.05Recreational performance outerwearFree35%
									
									Other:
									
									6202.19.10Containing 70 percent or more by
						weight or silk or silk wasteFree35%
									
									6202.19.90Other2.8%Free (AU, BH, CA, CL, E*, IL, JO,
						MA, MX, OM, P, PE, SG)35%
									
								
							
						.
				(13)By striking
			 subheadings 6202.91.10 and 6202.91.20 and inserting the following, with the
			 article description for subheading 6202.91.05 having the same degree of
			 indentation as the article description for subheading 6202.91.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6202.91.05Recreational performance outerwearFree58.5%
									
									Other:
									
									6202.91.10Padded, sleeveless jackets
						14%Free (BH, CA, CL, IL, JO,
						MA, MX, P, PE, SG) 8% (AU) 9.8% (OM)58.5%
									
									6202.91.20Other36¢/kg +
						16.3%Free (BH, CA, CL, IL, JO, MA, MX, P, PE, SG) 8% (AU)
						25.2¢/kg + 11.4% (OM)46.3¢/kg +
						58.5%
									
								
							
						.
				(14)By striking
			 subheadings 6202.92.10 through 6202.92.20 and inserting the following, with the
			 article description for subheading 6202.92.05 having the same degree of
			 indentation as the article description for subheading 6202.92.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6202.92.05Recreational performance outerwearFree60%
									
									Other:
									
									6202.92.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down 4.4%Free (BH,
						CA, CL, IL, JO, MX, OM, P, PE, SG)3.9% (AU)See
						9912.62.10–9912.62.11 (MA)60%
									
									Other:
									
									6202.92.15Water resistant6.2%Free (BH, CA, CL, IL, JO, MX, OM, P, PE, SG)5.5%
						(AU)See 9912.62.10, 9912.62.12 (MA)37.5%
									
									6202.92.20Other8.9%Free (BH, CA, CL, IL, JO, MX, OM,
						P, PE, SG)8% (AU)See 9912.62.10, 9912.62.13
						(MA)90%
									
								
							
						.
				(15)By striking
			 subheadings 6202.93.10 through 6202.93.50 and inserting the following, with the
			 article description for subheading 6202.93.05 having the same degree of
			 indentation as the article description for subheading 6202.93.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6202.93.05Recreational performance outerwearFree60%
									
									Other:
									
									6202.93.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down4.4%Free (BH,
						CA, CL, IL, JO, MA, MX, OM, P, PE, SG) 3.9% (AU)60%
									
									Other:
									
									6202.93.20Padded, sleveless
						jackets14.9%Free (BH, CA, CL, IL, JO,
						MA, MX, OM, P, PE, SG) 8% (AU)76%
									
									Other:
									
									6202.93.40Containing 36 percent or more by
						weight of wool or fine animal hair43.4¢/kg +
						19.7%Free (BH, CA, CL, IL, JO, MA, MX, OM, P, PE,
						SG) 8% (AU)46.3¢/kg +
						58.5%
									
									Other:
									
									6202.93.45Water resistant 7.1%Free (BH,
						CA, CL, IL, JO, MA, MX, OM, P, PE, SG) 6.3% (AU)65%
									
									6202.93.50Other27.7%Free (BH, CA, CL, IL, JO, MA, MX,
						OM, P, PE, SG) 8% (AU)90%
									
								
							
						.
				(16)By striking
			 subheadings 6202.99.10 and 6202.99.90 and inserting the following, with the
			 article description for subheading 6202.99.05 having the same degree of
			 indentation as the article description for subheading 6202.99.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6202.99.05Recreational performance outerwearFree35%
									
									Other:
									
									6202.99.10Containing 70 percent or more by
						weight or silk or silk wasteFree35%
									
									6202.99.90Other2.8%Free (AU, BH, CA, CL, E*, IL, JO,
						MA, MX, OM, P, PE, SG)35%
									
								
							
						.
				(17)By striking
			 subheadings 6203.41 and 6203.41.05 and inserting the following, with the
			 article description for subheadings 6203.41 having the same degree of
			 indentation as the article description for subheading 6203.41 (as in effect on
			 the day before the date of the enactment of this Act):
					
						
							
								
									6203.41Of wool or fine animal hair:
									
									6203.41.05Recreational performance
						outerwearFree52.9¢/kg +
						58.5%
									
									Trousers,
						breeches, and shorts:
									
									6203.41.10Trousers, breeches, or shorts
						containing elastomeric fiber, water resistant, without beltloops, weighing more
						than 9 kg per dozen7.6% Free (BH, CA, CL,
						IL, JO, MA, MX, P, PE, SG) 6.8% (AU) 5.3%
						(OM)52.9¢/kg + 58.5%
									
								
							
						.
				(18)By striking
			 subheadings 6203.42.10 through 6203.42.40 and inserting the following, with the
			 article description for subheading 6203.42.05 having the same degree of
			 indentation as the article description for subheading 6203.42.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6203.42.05Recreational performance outerwearFree60%
									
									Other:
									
									6203.42.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down Free60%
									
									Other:
									
									6203.42.20Bib and brace
						overalls10.3%Free (BH, CA, CL, IL, JO,
						MX, OM, P, PE, SG) 8% (AU) See 9912.62.22– 9912.62.23
						(MA)90%
									
									6203.42.40Other16.6%Free (BH, CA, CL, IL, JO, MX, OM,
						P, PE, SG) 8% (AU) See 9912.62.22, 9912.62.24
						(MA)90%
									
								
							
						.
				(19)By striking
			 subheadings 6203.43.10 through 6203.43.40 and inserting the following, with the
			 article description for subheading 6203.43.05 having the same degree of
			 indentation as the article description for subheading 6203.43.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6203.43.05Recreational performance outerwearFree60%
									
									Other:
									
									6203.43.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down Free60%
									
									Other:
									
									Bib and brace overalls:
									
									6203.43.15Water resistant 7.1%Free (BH,
						CA, CL, IL, JO, MX, OM, P, PE, SG) 6.3% (AU) See
						9912.62.25– 9912.62.26 (MA)65%
									
									6203.43.20Other14.9%Free (BH, CA, CL, IL, JO,
						MX, OM, P, PE, SG) 8% (AU) See 9912.62.25, 9912.62.27
						(MA)76%
									
									Other:
									
									6203.43.25Certified hand-loomed and folklore
						products 12.2%Free (BH, CA, CL, IL, JO,
						MX, OM, P, PE, SG) 8% (AU) See 9912.62.25, 9912.62.28
						(MA)76%
									
									Other:
									
									6203.43.30Containing 36 percent or more by
						weight of wool or fine animal hair49.6¢/kg +
						19.7%Free (BH, CA, CL, IL, JO, MX, OM, P, PE,
						SG) 8% (AU) See 9912.62.25, 9912.62.29
						(MA)52.9¢/kg + 58.5% 
									
									Other:
									
									6203.43.35Water resistant trousers or
						breeches7.1%Free (BH, CA, CL, IL, JO,
						MX, P, PE, SG) 6.3% (AU) See 9912.62.25– 9912.62.26
						(MA)65%
									
									6203.43.40Other27.9%Free (BH, CA, CL, IL, JO, MX, OM,
						P, PE, SG) 8% (AU) See 9912.62.25, 9912.62.30
						(MA)90%
									
								
							
						.
				(20)By striking
			 subheadings 6203.49 through 6203.49.80 and inserting the following, with the
			 article description for subheading 6203.49 having the same degree of
			 indentation as the article description for subheading 6203.49 (as in effect on
			 the day before the date of the enactment of this Act):
					
						
							
								
									6203.49Of other textile materials:
									
									6203.49.05Recreational performance
						outerwearFree76%
									
									Other:
									
									Of artificial fibers:
									
									6203.49.10Bib and brace
						overalls8.5%Free (BH, CA, CL, IL, JO,
						MA, MX, OM, P, PE, SG) 7.6% (AU)76%
									
									Trousers, breeches and shorts:
									
									6203.49.15Certified hand-loomed and folklore
						products 12.2%Free (BH, CA, CL, IL, JO,
						MA, MX, OM, P, PE, SG) 8% (AU)76%
									
									6203.49.20Other27.9%Free (BH, CA, CL, IL, JO,
						MA, MX, OM, P, PE, SG) 8% (AU)90%
									
									6203.49.40Containing 70 percent or more by
						weight of silk or silk wasteFree35%
									
									6203.49.80Other2.8%Free (AU, BH, CA, CL, E*, IL, JO,
						MA, MX, OM, P, PE, SG)35%
									
								
							
						.
				(21)By striking
			 subheadings 6204.61.10 and 6204.61.90 and inserting the following, with the
			 article description for subheading 6204.61.05 having the same degree of
			 indentation as the article description for subheading 6204.61.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6204.61.05Recreational performance outerwearFree58.5%
									
									Other:
									
									6204.61.10Trousers and breeches, containing
						elastomeric fiber, water resistant, without belt loops, weighing more than 6 kg
						per dozen7.6%Free (BH, CA, CL, IL, JO,
						MX, P, PE, SG) 5.3% (OM) 6.8% (AU) See
						9912.62.57– 9912.62.58 (MA)58.5%
									
									6204.61.90Other13.6%Free (BH, CA, CL, IL, JO, MX, P,
						PE, SG) 9.5% (OM) 8% (AU) See 9912.62.57,
						9912.62.59 (MA)58.5%
									
								
							
						.
				(22)By striking
			 subheadings 6204.62.10 through 6204.62.40 and inserting the following, with the
			 article description for subheading 6204.62.05 having the same degree of
			 indentation as the article description for subheading 6204.62.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6204.62.05Recreational performance outerwearFree60%
									
									Other:
									
									6204.62.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down Free60%
									
									Other:
									
									6204.62.20Bib and brace
						overalls8.9%Free (BH, CA, CL, IL, JO,
						MX, OM, P, PE, SG) 8% (AU) See 9912.62.60– 9912.62.61
						(MA)90%
									
									Other:
									
									6204.62.30Certified hand-loomed and folklore
						products 7.1%Free (BH, CA, CL, E, IL, JO,
						MX, OM, P, PE, SG) 6.3% (AU) See 9912.62.60, 9912.62.62
						(MA)37.5%
									
									6204.62.40Other16.6%Free (BH, CA, CL, IL, JO, MX, OM,
						P, PE, SG) 8% (AU) See 9912.62.60, 9912.62.63
						(MA)90%
									
								
							
						.
				(23)By striking
			 subheadings 6204.63.10 through 6204.63.35 and inserting the following, with the
			 article description for subheading 6204.63.05 having the same degree of
			 indentation as the article description for subheading 6204.63.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6204.63.05Recreational performance outerwearFree60%
									
									Other:
									
									6204.63.10Containing 15 percent or more by
						weight of down and waterfowl plumage and of which down comprises 35 percent or
						more by weight; containing 10 percent or more by weight of down Free60%
									
									Other:
									
									Bib and brace overalls:
									
									6204.63.12Water resistant7.1%Free (BH, CA, CL, IL, JO, MX, OM, P, PE, SG) 6.3%
						(AU) See 9912.62.64– 9912.62.65 (MA)65%
									
									6204.63.15Other14.9%Free (BH, CA, CL, IL, JO,
						MX, OM, P, PE, SG) 8% (AU) See 9912.62.64, 9912.62.66
						(MA)76%
									
									Other:
									
									6204.63.20Certified hand-loomed and folklore
						products11.3%Free (BH, CA, CL, E, IL, JO,
						MX, OM, P, PE, SG) 8% (AU) See 9912.62.64, 9912.62.67
						(MA)76%
									
									Other:
									
									6204.63.25Containing 36 percent or more by
						weight of wool or fine animal hair13.6%Free (BH, CA, CL, IL, JO, MX, OM, P, PE, SG) 8%
						(AU) See 9912.62.64, 9912.62.68 (MA)58.5%
									
									Other:
									
									6204.63.30Water resistant trousers or
						breeches 7.1%Free (BH, CA, CL, IL, JO,
						MX, OM, P, PE, SG) 6.3% (AU) See 9912.62.64– 9912.62.65
						(MA)65%
									
									6204.63.35Other28.6%Free (BH, CA, CL, IL, JO, MX, OM,
						P, PE, SG) 8% (AU) See 9912.62.64, 9912.62.69
						(MA)90%
									
								
							
						.
				(24)By striking
			 subheadings 6204.69 through 6204.69.90 and inserting the following, with the
			 article description for subheading 6204.69 having the same degree of
			 indentation as the article description for subheading 6204.69 (as in effect on
			 the day before the date of the enactment of this Act):
					
						
							
								
									6204.69Of other textile
						materials:
									
									6204.69.05Recreational performance
						outerwearFree76%
									
									Other:
									
									Of artificial fibers:
									
									6204.69.10Bib and brace
						overalls13.6%Free (BH, CA, CL, IL, JO,
						MX, OM, P, PE, SG) 8% (AU) See 9912.62.70– 9912.62.71
						(MA)76%
									
									Trousers,
						breeches and shorts:
									
									6204.69.20Containing 36 percent or more by
						weight of wool or fine animal hair13.6%Free (BH, CA, CL, IL, JO, MX, OM, P, PE, SG) 8%
						(AU) See 9912.62.70– 9912.62.71 (MA)58.5%
									
									6204.69.25Other28.6%Free (BH, CA, CL, IL, JO,
						MX, OM, P, PE, SG) 8% (AU) See 9912.62.70, 9912.62.72
						(MA)90%
									
									Of silk or silk waste:
									
									6204.69.40Containing 70 percent or more by
						weight of silk waste1.1%Free (AU,
						BH, CA, CL, E, IL, J, JO, MX, OM, P, PE, SG) See 9912.62.70,
						9912.62.73 (MA)65%
									
									6204.69.60Other7.1%Free (BH,
						CA, CL, E*, IL, JO, MX, OM, P, PE, SG) 6.3% (AU) See
						9912.62.70, 9912.62.74 (MA)65%
									
									6204.69.90Other2.8%Free (AU, BH, CA, CL, E*, IL, JO,
						MX, OM, P, PE, SG) See 9912.62.70, 9912.62.75 (MA)35%
									
								
							
						.
				(25)By striking
			 subheading 6211.32.00 and inserting the following, with the article description
			 for subheading 6211.32 having the same degree of indentation as the article
			 description for subheading 6211.32.00 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6211.32Of cotton:
									
									6211.32.05Recreational performance
						outerwearFree90%
									
									6211.32.10Other 8.1%Free (AU, BH, CA, CL, IL, JO, MA,
						MX, P, PE, SG) 3.2% (OM)90%
									
								
							
						.
				(26)By striking
			 subheading 6211.33.00 and inserting the following, with the article description
			 for subheading 6211.33 having the same degree of indentation as the article
			 description for subheading 6211.33.00 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6211.33Of man-made fibers:
									
									6211.33.05Recreational performance
						outerwearFree76%
									
									6211.33.10 Other 16%
						Free (AU, BH, CA, CL, IL, JO, MX, P, PE, SG) 11.2% (OM)
						See 9912.62.99– 9912.63.00 (MA)76%
									
								
							
						.
				(27)By striking
			 subheadings 6211.39 and 6211.39.05 and inserting the following, with the
			 article description for subheading 6211.39 having the same degree of
			 indentation as the article description for subheading 6211.39 (as in effect on
			 the day before the date of the enactment of this Act):
					
						
							
								
									6211.39Of other textile materials:
									
									6211.39.04Recreational performance
						outerwearFree58.5%
									
									6211.39.08Of wool or fine animal
						hair12%Free (AU, BH, CA, CL, IL, JO, MA,
						MX, P, PE, SG) 8.4% (OM)58.5%
						
									
								
							
						.
				(28)By striking
			 subheading 6211.41.00 and inserting the following, with the article description
			 for subheading 6211.41 having the same degree of indentation as the article
			 description for subheading 6211.41.00 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6211.41Of wool or fine animal hair:
									
									6211.41.05Recreational performance
						outerwearFree58.5%
									
									6211.41.10Other12%Free (BH, CA, CL, IL, JO, MA, MX,
						P, PE, SG) 8% (AU) 8.4% (OM)58.5%
									
								
							
						.
				(29)By striking
			 subheading 6211.42.00 and inserting the following, with the article description
			 for subheading 6211.42 having the same degree of indentation as the article
			 description for subheading 6211.42.00 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6211.42Of cotton:
									
									6211.42.05Recreational performance
						outerwearFree90%
									
									6211.42.10Other8.1%Free (BH, CA, CL, IL, JO, MX, P,
						PE, SG) 3.2% (OM) 7.2% (AU) See 9912.63.01–
						9912.63.02 (MA)90%
									
								
							
						.
				(30)By striking
			 subheading 6211.43.00 and inserting the following, with the article description
			 for subheading 6211.43 having the same degree of indentation as the article
			 description for subheading 6211.43.00 (as in effect on the day before the date
			 of the enactment of this Act):
					
						
							
								
									6211.43Of man-made fibers:
									
									6211.43.05Recreational performance
						outerwearFree 90%
									
									6211.43.10Other16%
						Free (BH, CA, CL, IL, JO, MA, MX, P, PE, SG) 8% (AU)
						11.2% (OM)90%
									
								
							
						.
				(31)By striking
			 subheadings 6211.49.10 and 6211.49.90 and inserting the following, with the
			 article description for subheading 6211.49.05 having the same degree of
			 indentation as the article description for subheading 6211.49.10 (as in effect
			 on the day before the date of the enactment of this Act):
					
						
							
								
									6211.49.05Recreational performance outerwearFree35%
									
									Other:
									
									6211.49.10Containing 70 percent or more by
						weight or silk or silk waste 1.2%Free (AU, BH, CA, CL, E, IL, J, JO, MA, MX, OM, P, PE,
						SG)35%
									
									6211.49.90Other7.3%Free (BH, CA, CL, E, IL, J, JO, MA,
						MX, OM, P, PE, SG) 6.5% (AU)35%
									
								
							
						.
				5.Sustainable
			 textile and apparel research fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States the Sustainable Textile and
			 Apparel Research Fund (in this section referred to as the STAR
			 Fund).
			(b)DepositsThere
			 shall be deposited into the STAR Fund amounts equal to the fees collected on
			 recreational performance outerwear under subsection (d).
			(c)Board of
			 directors
				(1)In
			 generalThe STAR Fund shall be administered by a board of
			 directors (in this section referred to as the Board) composed of
			 5 individuals familiar with the recreational performance outerwear textile and
			 apparel industry, including the production of raw materials and the finished
			 products thereof, who shall be appointed by the President.
				(2)MembersNot
			 fewer than 2 of the individuals appointed to the Board under paragraph (1)
			 shall be representatives of entities involved in the production of fabrics or
			 raw materials for use in recreational performance outerwear in the United
			 States, and not fewer than 2 of such individuals shall be representatives of
			 entities involved in the production of recreational performance outerwear that
			 pay the fees imposed on the importation of such outerwear under subsection
			 (d).
				(3)Ineligible
			 individualsThe President may not appoint individuals to the
			 Board under paragraph (1) who are representatives of entities not involved in
			 the production of recreational performance outerwear, such as customs brokers,
			 converters, forwarders, or shippers.
				(d)Funding
				(1)FeeIn
			 addition to any other fee authorized by law, the Secretary of the Treasury
			 shall charge and collect upon entry, or withdrawal from warehouse for
			 consumption, a fee of 1.5 percent of the appraised value of imported garments
			 (as determined under section 402 of the Tariff Act of 1930 (19 U.S.C. 1401a))
			 that are classifiable under the Harmonized Tariff Schedule of the United States
			 as recreational performance outerwear (as defined in Additional U.S. Note 2 to
			 chapter 61 and Additional U.S. Note 3 to chapter 62 of the Harmonized Tariff
			 Schedule of the United States).
				(2)ExclusionsThe
			 assessment of fees under paragraph (1) shall not apply to imports of
			 recreational performance outerwear from the following:
					(A)Any country that
			 is party to a free trade agreement with the United States that—
						(i)is
			 in effect on the day before the date of the enactment of this Act; or
						(ii)enters into force
			 under the Bipartisan Trade Promotion Authority Act of 2002 (19 U.S.C. 3801 et
			 seq.), or similar subsequent authority.
						(B)Any country
			 designated as a CBTPA beneficiary country under section 213(b)(5)(B) of the
			 Caribbean Basin Economic Recovery Act (19 U.S.C. 2703(b)(5)(B)).
					(C)Any country
			 designated as a beneficiary sub-Saharan African country under section
			 506A(a)(1) of the Trade Act of 1974 (19 U.S.C. 2466a(a)(1)), if the President
			 has determined that the country has satisfied the requirements of section
			 113(a) of the African Growth and Opportunity Act (19 U.S.C. 3722(a)), and has
			 published that determination in the Federal Register.
					(D)Any country that
			 was designated as an ATPDEA beneficiary country under section 204(b)(6)(B) of
			 the Andean Trade Preference Act (19 U.S.C. 3203(b)(6)(B)) on February 12,
			 2011.
					(3)TerminationThe
			 fee under paragraph (1) shall apply only to entries, or withdrawals from
			 warehouse for consumption, that are made during the 10-year period beginning on
			 the date of the enactment of this Act.
				(e)Distribution
				(1)Quarterly
			 distributionsThe Secretary of Commerce, upon a majority vote of
			 the Board, taken annually, shall, not later than 60 days after the end of each
			 calendar quarter, distribute amounts in the STAR Fund to one or more entities
			 that the Board considers appropriate to use the funds in accordance with
			 subsection (f).
				(2)Eligibility
			 requirementsAn entity may receive funds under paragraph (1) only
			 if the entity—
					(A)is an organization
			 described in section 501(c)(6) of the Internal Revenue Code of 1986 that is
			 exempt from tax under section 501(a) of such Code;
					(B)is an organization
			 having at least 10 years of experience providing applied research, technology
			 development, and education to all parts of the textile and apparel supply
			 chain, with a research capability demonstrated through past research programs
			 involving supply chain management, product development, fit specifications,
			 operations management, lean manufacturing, or digital supply chain technologies
			 on behalf of the textile and sewn products industries in the United States;
			 and
					(C)is comprised of
			 members representing the following segments of the supply chain:
						(i)One
			 or more of the following types of producers: fiber, yarn, or fabric producers
			 in the United States.
						(ii)Apparel producers
			 in the United States.
						(iii)Retail companies
			 in the United States.
						(f)Use of
			 fundsFunds distributed under subsection (e) may be used only to
			 conduct applied research, development, and education activities to enhance the
			 competitiveness of businesses in the United States in clean, eco-friendly
			 apparel, other textile and apparel articles, and sewn-product design and
			 manufacturing.
			(g)RequirementsThe
			 Secretary of Commerce may impose such requirements on the use of funds
			 distributed under subsection (e) as the Secretary considers necessary to ensure
			 compliance with subsection (f), including requiring reporting and assurances by
			 the entities using the funds.
			(h)Reports to
			 congressThe Secretary of Commerce shall submit to Congress a
			 report, not later than April 1 of each year, explaining in detail how amounts
			 in the STAR Fund were distributed under subsection (e) and used under
			 subsection (f) during the preceding calendar year.
			6.Effective
			 dateThis Act and the
			 amendments made by this Act shall—
			(1)take effect on the 15th day after the date
			 of the enactment of this Act; and
			(2)apply to articles entered, or withdrawn
			 from warehouse for consumption, on or after such day.
			
